EXHIBIT 11.2 CPI CORP. COMPUTATION OF EARNINGS (LOSS) PER SHARE - BASIC FISCAL YEARS ENDED FEBRUARY 2, 2008, FEBRUARY 3, 2, thousands except share and per share data 2005 2007 2006 (restated) Common shares outstanding at beginning of fiscal period 16,975,343 18,569,964 18,432,779 Shares issued during the period - weighted average 34,917 45,501 60,956 Retirement of common shares acquired through Dutch Auction self-tender offer - weighted average - (1,644,938 ) - Less: Treasury stock - weighted average (10,619,299 ) (10,617,552 ) (10,639,543 ) Weighted average number of common and common equivalent shares 6,390,961 6,352,975 7,854,192 Net earnings (loss) applicable to common shares: From continuing operations $ 3,773 $ 16,327 $ 8,872 From discontinued operations (197 ) - - Net earnings $ 3,576 $ 16,327 $ 8,872 Net earnings (loss) per common and common equivalent shares: From continuing operations $ 0.59 $ 2.57 $ 1.13 From discontinued operations (0.03 ) - - Earnings per common share $ 0.56 $ 2.57 $ 1.13
